DETAILED ACTION

Response to Amendment
The amendment filed on 02/15/2021 has overcome all rejections in the Office Action filed on 11/13/2020. Further merits of the claims are described below.

Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 21:
The closest prior art of record, Buschmann (disclosed in the Office Action filed on 11/13/2020) fails to teach, disclose, suggest or make obvious the combined structure and functionality of an illumination unit and a movable section carrying… an illumination section and wherein the light source in the illumination section is at least one of translationally and rotationally movable as set forth in the claim (analysis of the claim limitation as compared with the disclosure of Buschmann given in the Office Action filed on 11/13/2020).
Re Claims 22-38:
The claims are allowed due to their dependence on allowed base claim 21.





Conclusion
The prior art made of record on the PTO-892 but not described above is considered pertinent to applicant's disclosure.
Oba et al (US 20190118728 A1) teaches an image acquisition unit for movably mounting to a vehicle body comprising a movable section carrying an image acquisition section having at least one camera, and an end section, wherein the movable section is movable3 between a rest and stow positon in which the end section completes a receptacle in the vehicle body and at least one operation position in which the camera can record video images, wherein the movable section is moveable in a rotational manner or a translational manner (see Figs 10-13 and 14A-14B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875